     Case 2:21-cv-02188-SB-DFM Document 16 Filed 08/19/21 Page 1 of 2 Page ID #:44




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   LAMAR MYERS
 7                             UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
     LAMAR MYERS,                                      Case No.: 2:21-cv-02188 SB (DFMx)
10
             Plaintiff,                                Plaintiff’s Notice of Motion and Motion
11                                                     for Default Judgment by Court
           vs.
12                                                     Date: September 17, 2021
                                                       Time: 8:30 a.m.
13   IMPERIAL PLAZA, LLC; and DOES 1 to                Courtroom: 6C
     10,
14                                                     Honorable Judge Stanley Blumenfeld, Jr.
                  Defendants.
15
16
17
18
19
           To Defendant IMPERIAL PLAZA, LLC and the attorneys of record, if any: Please
20
     take notice that on September 17, 2021, at 8:30 a.m., or as soon thereafter as this matter
21
     may be heard by this Court located at 350 W. First Street, Los Angeles, California,
22
     Plaintiff LAMAR MYERS will present Plaintiff’s motion for default judgment against
23
     Defendant IMPERIAL PLAZA, LLC. The Clerk has previously entered the defaults on
24
     said Defendant on July 21, 2021.
25
           At the time and place of hearing, Plaintiff will present proof of the following
26
     matters: (1) Defendant IMPERIAL PLAZA, LLC is not a minor or an incompetent
27
     person or in military service or otherwise exempted under the Soldier and Sailor’s Civil
28
     Relief Act of 1940; (2) Defendant IMPERIAL PLAZA, LLC has not appeared in this


                  Plaintiff’s Notice of Motion and Motion for Default Judgment by Court - 1
     Case 2:21-cv-02188-SB-DFM Document 16 Filed 08/19/21 Page 2 of 2 Page ID #:45




 1   action; and (3) Plaintiff is entitled to judgment against said Defendant on account of the
 2   claims pleaded in the complaint, to wit: a violation of the Americans with Disabilities
 3   Act, the Unruh Civil Rights Act, the California Disabled Persons Act, the California’s
 4   Unfair Competition Act, and Negligence.
 5         The Plaintiff seeks a judgment in the amount of $4,000.00 in statutory damages
 6   and $4,440.00 in attorney fees and costs as set forth in the attached declaration of Jason J.
 7   Kim and an Order directing the Defendant to: make alterations in such a manner that, to
 8   the maximum extent feasible, the goods, services, facilities, privileges, advantages, or
 9   accommodations offered by Defendant are readily accessible to and usable by individuals
10   with disabilities at the property located at or about 12555 Lakewood Blvd., Downey,
11   California. This motion is based on this notice, the declarations submitted in support of
12   this motion, and other matters which may be presented at the hearing.
13         Notice of the original motion for default judgment by court was served on
14   Defendant IMPERIAL PLAZA, LLC on August 19, 2021, by first class United States
15   Mail, postage prepaid.
16
17   Dated: August 19, 2021                    SO. CAL. EQUAL ACCESS GROUP
18
19
20                                             By:    _/s/ Jason J. Kim_______________
                                                      Jason J. Kim, Esq.
21                                                    Attorneys for Plaintiff
22
23
24
25
26
27
28




                  Plaintiff’s Notice of Motion and Motion for Default Judgment by Court - 2
